             Case 3:20-cr-00525-PGS Document 12 Filed 07/22/20 Page 1 of 1 PageID: 26



CJA 20 APPOINTMENT OF AND AUTHORITY TO PAY COURT-APPOINTED COUNSEL (Rev. 07/17>
I. CIR./DIST./ DIV. CODE                          2. PERSON REPRESENTED                                                                           VOUCHER NUMBER
  District                                         DAVON HARLEY
3. MAG. DKT./DEF. NUMBER                                   4. DIST. DKT./DEF. NUMBER                             5. APPEALS DKT./DEF. NUMBER                          6. OTHER DKT. NUMBER
                                                               Cr. 20-525_(PGS)
7. IN CASE/MATTER OF (Case Name)                           8. PAYMENT CATEGORY                                   9. TYPE PERSON REPRESENTED                           10. REPRESENTATION TYPE
                                                           l’Feiony           Petty Offense
                                                                                        U                        ‘   Adult Defendant     Appellant  U
                                                                                                                                                                           (See ln.s(ructton.s)
                                                              Misdemeanor     Other                                  Juvenile Defendant  Appellee
  USA v DAVON HARLEY                                       0                            U                        U                                  U
                                                                                                                                                                      CC
                  .                                        U       Appeal                        ._
                                                                                                                 U       Other
I I. OFFENSE(S) CHARGED (Cite U.S. Code. Titte & Section) If more than one offense, hit (up tnfii’e.l mn/or offenses chargeit according vs severity of offense.

  18:922(g)(1) Possession of a Firearm by a Prohibited Person Ct.(1) &18:922(o)(1) Possession of a Firearm Ct.(2)
 2. ATTORNEY’S NAME ‘First Name, M 1., Last Name, including any suffix),                                         13. COURT ORDER
    AND MAILING ADDRESS                                                                                              “O Appointing Counsel                            U C Co-Counsel
 Mark Garnet Davis Es q.              ,
                                                                                                                     U F Subs For Federal Defender                    0 R Subs For Retained         Attorney
                        ,                                                                                            C   P   Subs   For   Panel   Attorney            C   Y   Standby    Counsel

 The Davis Law Firm LLC
                                                                                                                 Prior                            Lisa J. Van Hoeck, AFPD
 2653 Nottingham Way, Hamilton, NJ 08619                                                                                 Attorney’s


                                                                                                                     Appointment Dates:                    5/412020
                                                                                                                  E’ Because the above-named person represented has testified under oath or has otherwise
      Telephone             Number:                       ‘609’“ 587—9 1 On                               .
                                                                                                                 satisfied this Court that he or shc(t) is financially unabte to employ counsel and (2) does
                                                                                                                 not wish to waive counsel, and because the interests ofjustice so require, the attorney whose
14. NAME AND MAILING ADDRESS OF LAW FIRM (Only provide per ,nstrucnonx)                                          name appears in Item 12 is appointed to represent this person in this case, OR
                                                                                                                  U Other (See Instructions,)
                                          SAME
                                                                                                                                          s/Peter G. Sheridan
                                                                                                                                          Signature of Presiding Judge or By Order of the Court

                                                                                                                                      7/22/2020
                                                                                                                                 Date of Order                               Nunc Pro Tune Date
                                                                                                                 Repayment or partial repayment ordered from the person represented for this service at time
                                                                                                                 appointment.
                                                                                                                                     C YES fl NO
                                  CLAIM FOR SERVICES AND EXPENSES                                                                                              FOR COURT USE ONLY
                                                                                                                              TOTAL                MA’rHIrEcH.            MATH/TECH.
                                                                                                      R                                                                                           ADDITiONAL
          CATEGORIES (Attach itetnization tf services with dates)                                                            AMOUNT                 ADJUSTED              ADJUSTED
                                                                                             CL’,MED
                                                                                                                             CLAIMED                 HOURS                AMOUNT
15.       a. Arraignment and/or Plea                                                                                                  0.00                                           0.00
          b. Bail and Detention Heanngs                                                                                               0.00                                           0.00
          c. Motion Hearings                                                                                                          0.00                                           0.00
          d. Trial                                                                                                                    0.00                                           0.00
          e. Sentencing Hearings                                                                                                      ,QQ                                            0.00
          1. Revocation Hearings                                                                                                      0.00                                           0.00
          g. Appeals Court                                                                                                            0.00                                           0.00
          h. Other (Specify on additional sheets)                                                                                     0.00                                           0.00
          (RATE PER HOUR              =   $                         )    TOTALS:                              0.00                    0.00                     0.00                  0.00
16,       a. Interviews and Conferences                                                                                               0.00                                           0.00
          b. Obtaining and reviewing records                                                                                          0.00                                           0.00
          c. Legal research and brief writing                                                                                         0.00                                           0.00
  ‘       d. Travel time                                                                                                              0,00                                           0.00
          e. Investigative and other work 6’pecfy on additional sheets,)                                                              0.00                                           0.00
          (RATE PER HOUR                  S                         )    TOTALS:                              0.00                    0.00                     0.00                  0.00
 7.       Travel Expenses (lodging, parking, meals, mileage, etc.)
18.       Other Expenses (other than expert, sranscript.c, etc.)
GRAND TOTALS (CLAIMED AND ADJUSTED):                                                                                               0.00                                              0.00
 9. CERTiFICATION OF ATTORNEY/PAYEE FOR THE PERIOD OF SERVICE                                                            20. APPOINTMENT TERMINATION DATE                           2!. CASE DISPOSITION
                                                                                                                             IF OTHER THAN CASE COMPLETION
      FROM:                                                    .   TO:
22. CLAIM STATUS                              C Final Paymen                U Interim Payment Number                                                    C Supplemental Payment
      Have you previously applied to the court for compensation and/or reimbursement for this case? C YES C NO               If yes, were you paid?    C YES        C NO
      Other than from the Court, have you, or to your knowledge has anyone else, received payment (compensation or anything of value) from any other source in connection with this
      representation? U YES         U NO            If yes. give details on additional sheets.
      I   swear       or affirm the truth or correctness of the above statements.
      Signature of Attorney                                                                                                                                  Date

                                                                    APPROVED FOR PAYMENT                             —       COURT USE ONLY
23. IN COURT COMP.                              24. OUT OF COURT COMP.               25. TRAVEL EXPENSES                     26. OTHER EXPENSES                       27. TOTAL AMT. APPR./CERT.
                                                                                                                                                                      $0.00
28. SIGNATUREOFTFIEPRESIDINGJUDGE                                                                                            DATE                                     28a. JUDGECODE


29. IN COURT COMP.                              30. OUT OF COURT COMP.           I   31. TRAVEL EXPENSES                     32. OTHER EXPENSES                       33. TOTAL AMT. APPROVED
                                                                                                                                                                      $0.00
34. SIGNATURE OF CHIEF JUDGE, COURT OF APPEALS (OR DELEGATE) Payment approved                                                DATE                                     34s. JUDGE CODE
      in excess of the statutory threshold amount.
